Citation Nr: 0723358	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In February 2007, the veteran 
testified before the undersigned at a Board hearing at the RO 
in Louisville, Kentucky.  A transcript from that hearing has 
been incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that his present hearing loss in both 
ears is related to noise exposure in service.  He testified 
that he drove a truck in service for approximately three 
years and was exposed to noise from the trucks.  He also 
testified that his duties involved delivering fuel to 
different aircraft as well as defueling aircraft and these 
duties required him to work on the flight line.  His military 
occupational specialty was that of a heavy vehicle operator.  
At the hearing the veteran submitted a letter of appreciation 
from the Commanding Officer of a Marine Aircraft Group 
thanking the veteran for his efforts in refueling and 
defueling aircraft.  Accordingly, the evidence supports the 
veteran's assertions of noise exposure in service due to 
heavy vehicles and aircraft. 

Regarding hearing impairment, VA regulations provide that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's February 1971 enlistment examination report 
shows puretone hearing thresholds of 15, 0, 0, and 45 
decibels in the right ear and 20, 10, 0, and 10 decibels in 
the left ear at 500, 1000, 2000, and 4000 Hertz, 
respectively.  Hearing threshold decibel levels were not 
performed at 3000 or 6000 Hertz.  

An audiogram performed approximately one year later, in 
February 1972, showed puretone hearing thresholds of 5, 0, 0, 
40, 55 and 35 decibels in the right ear and 10, 5, 0, 10, 0 
and 5 decibels in the left ear at 500, 1000, 2000, 3000, 4000 
and 6000 Hertz, respectively.  Findings during the veteran's 
June 1975 separation examination revealed puretone hearing 
thresholds of 10, 10, -15, 75, 65 and 65 decibels in the 
right ear and 10, 0, 0, 5, 0, 20 decibels in the left ear at 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.

The veteran's recorded puretone hearing threshold at 4000 
Hertz of 45 decibels in his right ear at his February 1971 
enlistment examination meets VA's definition of hearing 
impairment as defined under 38 C.F.R. § 3.385.  Consequently, 
the Board finds that the veteran's left ear hearing loss 
preexisted service and he is not presumed sound with respect 
to hearing loss in the left ear.  See 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  With respect to hearing 
acuity in the right ear, as findings during the February 1971 
enlistment examination do not meet the criteria set forth 
under 38 C.F.R. § 3.385, the veteran is presumed sound 
regarding his claim for service connection for hearing loss 
in the right ear.  

Furthermore, postservice audiological findings, including 
findings from an August 2003 VA examination, show that the 
veteran presently meets VA's definition of hearing impairment 
in both ears.  38 C.F.R. § 3.385.  

Regarding nexus opinion evidence, the August 2003 VA 
examiner's opinion that the veteran's right ear hearing loss 
predated service and therefore is not related to service in 
inadequate since the issue of aggravation was not addressed.  
See 38 U.S.C.A. § 1153.

Also, the August 2003 VA examiner's opinion that the 
veteran's left ear hearing loss is not related to service 
because he did not have left ear hearing loss in service 
leaves unanswered the question as to whether his postservice 
left ear hearing loss is related to noise exposure from 
service.  In this regard, the United States Court of Appeals 
for Veterans Claims has found that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based upon the foregoing, a new examination is necessary in 
order to determine whether the veteran's present right left 
ear hearing loss was incurred in service and whether his 
present left ear hearing loss was aggravated by service.  
38 U.S.C.A. § 1110.  An opinion should also be obtained 
regarding the etiology of the veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current records pertaining 
to treatment of the veteran for hearing 
loss and tinnitus, covering the period 
from October 2003 to the present, should 
be obtained and associated with the claims 
folder.

2.  The veteran should be scheduled for a 
VA ear, nose and throat (ENT) examination 
and an audiological examination to 
determine the etiology of his present 
hearing loss in the right and left ears 
and tinnitus.  In connection with the 
examinations, the examiners should review 
the claims folder, including all pertinent 
medical records and a copy of this remand.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiners are 
requested provide an opinion regarding the 
following questions:

a)  Was there in increase in the 
veteran's hearing loss of the right 
ear, beyond the natural progress of 
the disease, during his period of 
military duty.

b)  Is it at least as likely as not 
(i.e., a 50 percent degree of 
probability or higher) that the 
veteran's left ear hearing loss is 
related to noise exposure in service 
from heavy vehicles and aircraft.

c)  Is it at least as likely as not 
that the veteran's tinnitus is 
related to service or to a service-
connected disability.

d)  A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set forth 
in the report.  The examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
hearing loss of the right and left ears 
and for tinnitus.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

